Citation Nr: 0003686	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure in Vietnam.

2.  Entitlement to service connection for a cancerous growth 
on the right side of the head, to include as a result of  
herbicide exposure in Vietnam.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, with service in the Republic of Vietnam from 
February 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran's appeal also initially 
encompassed the issue of entitlement to a nonservice-
connected disability pension, but that benefit was granted in 
an October 1995 rating decision.

The Board observes that the veteran completed an appeal of 
the RO's denial of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  However, in view of 
the facts of the present case and the specific laws and 
regulations regarding PTSD, the Board will treat the issues 
of entitlement to service connection for PTSD and entitlement 
to service connection for a psychiatric disorder, other than 
PTSD, separately in this decision. 

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current skin disorder and service.

2.  There is no competent medical evidence showing a 
cancerous growth on the right side of the head.

3.  The veteran does not have a diagnosis of PTSD that is 
based on either participation in combat with the enemy or a 
verified stressor.

4.  There is no competent medical evidence of a nexus between 
a current acquired psychiatric disorder, other than PTSD, and 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, to include as secondary to herbicide exposure in 
Vietnam, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
cancerous growth on the right side of the head, to include as 
secondary to herbicide exposure in Vietnam, is not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  PTSD was not incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

4.  The claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to service connection for a skin disorder and 
a cancerous growth

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-41,449 (1996).  Nonetheless, even if 
a veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (1999), he or she is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 
S.Ct. 1171 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Symptoms, not treatment, are the essence of evidence 
of continuity of symptomatology.  Savage v. Gober, 10 Vet. 
App. at 496.  Moreover, a condition "noted during service" 
does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumption period.  Id. at 496-97.  
However, medical evidence noting the specific symptomatology 
is required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

The Board has reviewed the veteran's service medical records 
and observes that, in his February 1968 enlistment 
examination, chronic external otitis, based on seborrheic 
dermatitis, was noted.  However, the veteran was not treated 
for any skin problems during service, aside from an abrasion 
of the scalp in December 1968, and his February 1971 
separation examination report is entirely negative for any 
skin disorders.

Subsequent to service, in December 1980, the veteran was 
treated for seborrheic dermatitis, and the veteran reported 
that he was first noted to have that disability in 1973.  
Also, in December 1991, the veteran was treated for 
hyperpigmentation.  Most of the veteran's post-service skin 
treatment has concerned seborrheic dermatitis and/or eczema.

In November 1993, the veteran was treated for a blue-black 
macule on his head, and a VA treatment record from that date 
contains a diagnosis of rule out melanoma.  This macule was 
excised and was studied to rule out a malignancy.  However, 
no cancer was found, and a blue nevus was instead diagnosed.  
While an April 1994 VA treatment record indicates that the 
veteran reported a history of a basal cell carcinoma of the 
scalp, there is no indication from this record, or from any 
other record in the claims file, that a basal cell carcinoma 
of the scalp was revealed upon examination.  In short, there 
is no evidence of record demonstrating that the veteran has a 
current cancerous growth on the right side of the head.

With regard to the veteran's claim for service connection for 
a skin disorder, the Board would point out that the disorders 
noted above, notably seborrheic dermatitis and eczema, are 
not among the diseases listed in 38 C.F.R. § 3.309(e) (1999), 
for which presumptive service connection based on herbicide 
exposure is warranted. The Board will therefore has 
considered the veteran's claim for service connection for a 
skin disorder on a direct basis.

As the veteran's seborrheic dermatitis was noted in the 
report of his service enlistment examination, the Board finds 
that the presumption of soundness at entry into service is 
not for application with regard to this disability, and 
seborrheic dermatitis is therefore found to have preexisted 
service.  See 38 U.S.C.A. § 1111 (West 1991).  There is no 
evidence of treatment for that disability during service and 
no other evidence of record suggesting that the veteran's 
underlying seborrheic dermatitis worsened during service.  
See 38 U.S.C.A. §§ 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).  Additionally, there is no evidence indicating an 
etiological relationship between any of the veteran's other 
noted skin disorders and service.  In short, there is no 
medical evidence of a nexus between a current skin disorder 
and  service.

Indeed, the only evidence of record suggesting a nexus 
between a current skin disorder and service, or a claimed 
cancerous growth on the right side of the head, is the lay 
evidence of record, including the testimony from the 
veteran's August 1995 VA hearing.  However, the veteran has 
not been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus or link between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Therefore, the lay contentions of 
record, alone, do not provide a sufficient basis upon which 
to find these claims to be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for a 
skin disorder and for a cancerous growth on the right side of 
the head, either on a direct basis or as due to herbicide 
exposure in Vietnam, these claims must be denied as not well 
grounded.  Since the veteran's claims for service connection 
are not well grounded, VA has no further duty to assist the 
veteran in developing the record to support his claims.  See 
Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").


II.  Entitlement to service connection for PTSD

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
him with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations provide  
that service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this regard, the 
Board observes that the veteran's service medical records, 
including his February 1971 separation examination report, 
are entirely negative for any evidence of psychiatric 
symptomatology.

Subsequent to service, however, the veteran has been treated 
on a frequent basis for various psychiatric disorders.  The 
earliest evidence of record of a post-service psychiatric 
disorder is the report of a VA hospitalization from September 
and October of 1974, which contains diagnoses of alcohol 
addiction and a depressive neurosis.  The report of an 
examination conducted by June M. Rees, M.D., in March 1987 
contains a diagnosis of a schizophrenic reaction, chronic 
undifferentiated type, with paranoid features precipitated by 
alcohol and drug use.  

In March and April of 1994, the veteran was hospitalized at a 
VA facility for treatment for dysthymia and an adjustment 
disorder with a depressed mood.  He was subsequently admitted 
to a VA PTSD program, and the earliest VA treatment record 
containing a diagnosis of this disorder is dated in October 
1994.  The diagnosis of PTSD was confirmed in the report of a 
VA hospitalization from October to December of 1994.  
However, the reports of two VA examinations conducted in 
February 1995 suggest alternative diagnoses.  The first 
examination report contains diagnoses of a dysthymic disorder 
and generalized anxiety disorder, and the examiner noted that 
the criteria for the diagnosis of PTSD had not been met 
because of the veteran's lack of psychological distress in 
reporting traumatic events and the absence of intrusive 
distressing recollections of the events.  The second 
examination report contains diagnoses of agoraphobia, rule 
out generalized anxiety disorder, dysthymia, and alcohol 
dependence.   

In the present case, there is evidence showing that the 
veteran has been diagnosed with PTSD, although several other 
examiners have not found this disorder to be present.  
Nonetheless, even if there is a current medical diagnosis of 
PTSD, the diagnosis must be based upon either participation 
in combat with the enemy or a verified in-service stressor 
for service connection to be warranted, as noted above.  
Medical nexus evidence is insufficient, in and of itself, to 
fulfill the requirements for a grant of service connection 
for PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, 
the question becomes whether the veteran either engaged in 
combat with the enemy during service or experienced a 
verified in-service stressor upon which the diagnosis of PTSD 
is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's military records indicate that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and two Overseas Bars.  The Board 
also notes that the veteran's DD Form 214 indicates that his 
military occupational specialty was as a clerk typist.  
However, these records do not reflect that the veteran 
received such combat-related citations as the Purple Heart or 
the Combat Infantryman Badge, and there is no further service 
department evidence suggesting participation in combat with 
the enemy, such as treatment for combat-related injuries 
during service. 

The Board has considered whether the diagnosis of PTSD is 
based upon a verified stressor or stressors.  In November 
1994, the RO sent the veteran a letter indicating that, for 
stressor verification, he should provide details regarding 
names, places, and times pertinent to any claimed stressors.  
In a January 1995 response, the veteran reported that he 
recalled hitting a moving object, perhaps a human or an 
animal, while driving his car in the vicinity of Da Nang in 
June or July of 1970.  He also reported being treated for a 
head injury and lying on a table next to a dead man while in 
Vietnam.  The veteran did not provide further specific 
details regarding these stressors during his February 1995 VA 
examinations.  The report of the first examination does 
contain a notation of an incident in which he was hit in the 
head with a club in a bar while serving in Germany, but the 
veteran reported no serious injury as a result of this 
incident.

In its June 1995 Supplemental Statement of the Case, the RO 
informed the veteran that he had not provided evidence of an 
"acceptable" stressor, but the veteran subsequently 
provided no further specific details regarding his claimed 
stressors.  The information which the veteran provided during 
his August 1995 VA hearing is essentially cumulative of that 
which had been reported previously.  

In this regard, the Board would point out that VA's duty to 
assist a claimant with his well-grounded claim is not a one-
way street.  If a veteran wishes help in developing a claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, as the veteran has not 
provided a fully detailed summary of his reported stressful 
in-service experiences, the Board finds that the reported 
stressors do not reach the level of specificity that would 
warrant further action, such as stressor verification by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR). 

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record, including the veteran's testimony, does not 
reflect participation in combat with the enemy, and there is 
no evidence showing that the veteran's current medical 
diagnosis of PTSD is based upon a verified stressor in 
service.  As such, the Board finds that the preponderance of 
the evidence is against his claim for service connection for 
PTSD.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



III.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD

The Board finds that the veteran's claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, is not well grounded.  No physician or other mental 
health professional has made a clinical finding or offered an 
opinion that an acquired psychiatric disorder other than PTSD 
had its onset during the veteran's period of active service 
or is otherwise related to an incident or manifestation 
during his active service.  An element required for a well 
grounded claim is thus missing.  The claim of entitlement to 
service connection for a psychiatric disorder other than PTSD 
must therefore be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).   

IV. Conclusion

The Board recognizes that the RO denied the veteran's claims 
of entitlement to service connection for a skin disorder, a 
cancerous growth on the right side of the head, and an 
acquired psychiatric disorder other than PTSD on their 
merits, while the Board has denied those claims as not well 
grounded.  Regardless of the basis of the RO's denials, 
however, the Board observes that the Court has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a skin disorder, to include as a 
result of herbicide exposure in Vietnam, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a cancerous growth on the right 
side of the head, to include as a result of herbicide 
exposure in Vietnam, is denied.

Entitlement to service connection for PTSD is denied.

A well grounded claim not having been submitted, service 
connection for an acquired psychiatric disorder other than 
PTSD is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

